JACKSON, Chief Justice.
The record was not transmitted to this court within the time prescribed by law, apd prior to the act of 1877 the .bill of exceptions must have been dismissed. Will that act save it from this fate ? Not if the counsel for plaintiff in error participated in the cause of the delay. He did participate in it, according to the statement of Mr. Moore, agreed upon as the true facts of the case. But for his interposition, in all human probability, the transcript of the record would have been sent in time. No matter that he interposed from the best motives, if that interposition prevented its arrival in time. It was the clerk’s duty to transmit the record here, and not to confide it to any of the counsel, and however honorable counsel may be in this case, general rules must govern us, and the writ of error must be dismissed.
Writ of error dismissed.